Citation Nr: 0801416	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-20 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than October 21, 
1999, for the award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than December 4, 
2001, for the establishment of basic eligibility for 
Dependent's Educational Assistance under Title 38, United 
States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In May 2004, the Board remanded the 
issues for additional development.

In May 2004, the Board also remanded a claim of service 
connection for post-traumatic stress disorder (PTSD).  The 
remand instructed the RO to issue a statement of the case 
(SOC) in connection with that issue, because the veteran had 
submitted a timely notice of disagreement to an August 2001 
rating decision that denied service connection for PTSD.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In March 
2005, the RO issued a SOC pursuant to the remand.  The 
veteran did not submit a substantive appeal after the 
issuance of the SOC.  Therefore, the claim of service 
connection for PTSD is not before the Board.

(The Board notes that the veteran submitted a statement in 
August 2004 in which she contended that the Board should have 
established an earlier effective date for the award of 
service connection for PTSD in its May 2004 decision.  
However, as noted, the veteran is not service connected for 
PTSD.)


FINDINGS OF FACT

1.  The veteran did not file a claim for TDIU.

2.  The date entitlement arose for a TDIU rating was October 
21, 1999.

3.  The veteran became permanently and totally disabled on 
October 21, 1999.  


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than October 
21, 1999, for the award of a TDIU, is not warranted.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).

2.  The assignment of an effective date of October 21, 1999, 
for the establishment of basic eligibility for Dependent's 
Educational Assistance under Title 38, United States Code, 
Chapter 35, is warranted.  38 U.S.C.A. § 3501 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.807, 4.15, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the issues on appeal has 
been accomplished.  Pursuant to the Board's May 2004 remand, 
the veteran and her representative were notified by a June 
2004 letter of the information and evidence needed to 
substantiate the earlier effective date claims.  Although the 
complete notice was not provided until after the RO initially 
adjudicated the underlying claims, the effective date issues 
were properly re-adjudicated in March 2005, which followed 
the June 2004 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  Consequently, further 
remand of the effective date issues is not necessary.

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding her disabilities.  
The veteran was also told to send in any evidence in her 
possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Minneapolis, Minnesota.  Additionally, the veteran was 
provided VA examinations in relation to her underlying 
claims, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of her claims on appeal 
that need to be obtained.



II. Analysis

The veteran asserts that the effective dates of the award for 
a TDIU rating and basic eligibility for Dependent's 
Educational Assistance under Title 38, United States Code, 
Chapter 35, should be earlier.  Specifically, she believes 
that the effective dates should be December 23, 1982, which 
was the day after her separation from active military 
service.  The veteran contends that a previous claim of 
service connection for joint and bone pain that she filed in 
December 1982 pertained to the symptoms for which she was 
ultimately awarded a TDIU rating and eligibility for 
Dependent's Educational Assistance.

TDIU

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(o) (2007); Harper v. Brown, 10 Vet.  
App. 125 (1997).  A TDIU claim is in effect a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 421 
(1999).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Prior to October 21, 1999, service connection was in effect 
for status post transabdominal hysterectomy for uterine 
fibroids, evaluated as 30 percent disabling, and bilateral 
pes planus, evaluated as noncompensably (zero percent) 
disabling.  Both those ratings had an effective date of 
December 23, 1982.  Thus, a combined evaluation of 30 percent 
was in effect since that time.

The veteran filed a petition to reopen a claim of service 
connection for depression on October 21, 1999.  She was 
ultimately awarded service connection for a major depressive 
disorder in an April 2002 rating decision.  A 70 percent 
evaluation was assigned, effective from October 21, 1999-the 
date of the receipt of the reopened claim.  As of that date, 
the veteran's combined evaluation was 80 percent.  (The Board 
notes that an appeal of the effective date for the award of 
service connection for a major depressive order was denied by 
the Board in the May 2004 decision.)

In the April 2002 rating decision, the RO also determined 
that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  The RO relied on a December 2001 VA 
examination, during which the veteran reported that she was 
last employed in July 1999.  Because the veteran then met the 
schedular requirements of 38 C.F.R. § 4.16(a), a TDIU rating 
was awarded.  An effective date of October 21, 1999 was 
established for the TDIU rating.

A review of the claims file reveals that the veteran never 
submitted an application or filed a claim for TDIU.  The RO 
raised the issue, sua sponte, based on information contained 
in VA examination reports that were the basis of the award of 
service connection for major depressive disorder.  In any 
event, the date entitlement arose for a TDIU rating can be no 
earlier than October 21, 1999, which was the effective date 
of the award of service connection for major depressive 
disorder.  Prior to that time, the veteran did not meet the 
schedular requirements for a TDIU rating, because she was 
only receiving a 30 percent combined rating.  As noted, not 
until October 21, 1999, was the veteran effectively in 
receipt of an 80 percent combined rating.

At no point had the veteran suggested that her service-
connected hysterectomy and bilateral pes planus had rendered 
her unable to secure or follow a substantially gainful 
employment.  In fact, the veteran stated she was employed as 
recently as July 1999.  Additionally, the veteran had not 
filed for increased benefits for those claims.  Therefore, 
because the TDIU award did not result from an increase in 
disability, but rather from an award of service connection of 
a new disability in that of a major depressive disorder, only 
the effective date provision pertaining to the date 
entitlement arose is applicable under these circumstances.  
See 38 C.F.R. § 3.400(o)(1).  Although the veteran contends 
that she should be awarded compensation as the result of a 
claim filed in 1982, the Board is bound by the regulations, 
which in this case, do not provide a basis for assigning an 
effective date earlier than October 21, 1999 for the award of 
a TDIU rating.  Thus, the appeal must be denied.

Basic Eligibility for Dependent's Educational Assistance

For the purposes of Dependent's Educational Assistance under 
38 U.S.C. Chapter 35, basic eligibility exists if, among 
other things, the veteran was discharged from service under 
conditions other than dishonorable conditions and the veteran 
has a permanent and total service-connected disability.  
38 U.S.C.A. § 3501 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.807, 21.3021 (2007).

Here, the veteran was honorably discharged from military 
service and she has been found to have a permanent and total 
service-connected disability rating.  The RO specifically 
found that basic eligibility existed for Dependent's 
Educational Assistance in the April 2002 rating decision that 
also addressed the major depressive disorder and TDIU issues.  
The Board finds it peculiar that after the veteran appealed 
the effective date of that rating decision, the issue of an 
effective date as to basic eligibility was included.  As a 
practical matter, basic eligibility merely established that 
an eligible party could thereafter file a claim for Chapter 
35 benefits.  When it established a December 4, 2001 
"effective date" of basic eligibility, the RO was likely 
referring to the effective date of the permanent and total 
rating that was the basis for basic eligibility.  Therefore, 
that is the aspect of basic eligibility that the Board will 
address.

The RO found the veteran to be permanently and totally 
disabled based on a December 4, 2001 VA examination report.  
The evidence contained in the report provided the basis for 
the veteran's TDIU rating.  There is no indication that the 
veteran was not permanently and totally disabled from the 
time that she was found to be totally disabled--that is, 
October 21, 1999.  The Board finds that it was reasonably 
certain that the veteran's impairment would continue 
throughout her lifetime since that time.  See 38 C.F.R. 
§ 4.15 (2007).  Because the Board denied an effective date 
earlier than October 21, 1999, for a total rating, there is 
no basis for assigning an effective date prior to October 21, 
1999.  Therefore, an effective date of October 21, 1999 is 
assigned for basic eligibility for Dependent's Educational 
Assistance under Title 38, United States Code, Chapter 35.  
To that extent, the appeal is granted.


ORDER

An effective date earlier than October 21, 1999, for the 
award of a TDIU is denied.

An effective date of October 21, 1999, for the award of basic 
eligibility for Dependent's Educational Assistance under 
Title 38, United States Code, Chapter 35, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


